Nichols, Judge:
Testimony in this case was taken at Los Angeles on October 13, 1965, and February 8 and 10, 1966; exhibits were received in evidence, and laboratory analyses made and reports submitted. The case has now been submitted on a stipulation of counsel for the respective parties reading as follows :
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court:
That the above captioned protest involves wood boxes classified as boxes of which wood is the component material of chief value, not specically provided for, under paragraph 412, Tariff Act of 1930, as modified by T.D. 51802, assessed with duty at 16% per cent ad valorem, and claimed to be dutiable at 2 cents a pound and 8% per cent ad valorem under paragraph 1405, Tariff Act of 1930, as modified by T.D. 54108, as wood boxes covered or lined with cotton or other vegetable fiber.
That the box described on the invoice of the entry covered by the above noted protest as Item No. 955/3, under Kaysons’ Purchase Order Number 0877, is a wood box lined with cotton or other vegetable fiber, as claimed by the plaintiff herein. That plaintiff abandons its claim in so far as it applies to other boxes covered by the said entry.
That the above captioned protest be submitted on this stipulation and the record and proceedings had to date herein, the same being limited to the box noted as item 955/3 in Kaysons Purchase Order Number 0877 as aforesaid.
In view of this stipulation and on the record presented, we hold that the merchandise, consisting of the boxes described on the invoice under Kaysons’ Purchase Order No. 0877, Item No. 955/3, as two-toned wooden display box, is properly dutiable at 2 cents per pound and 8% per centum ad valorem under paragraph 1405 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, as boxes of wood lined with cotton or other vegetable fiber.
As to all other merchandise and in all other respects, the protest is overruled. Judgment will be rendered accordingly.